DETAILED ACTION
Allowable Subject Matter
Claims 1-18 allowed.
The following is an examiner’s statement of reasons for allowance: 
Re claims 1, the claim recites:
An optical transmission system including an optical transmitting apparatus and an optical receiving apparatus that receives, via an optical transmission line, a signal transmitted from the optical transmitting apparatus, the optical transmission system comprising: 
a transmission-mode selector, including one or more processors, configured to select transmission mode information in descending order of priority out of transmission mode information, which is a plurality of kinds of the transmission mode information common to transmission performance of the optical transmitting apparatus and the optical receiving apparatus obtained by each of the optical transmitter and receiver informing each other of the available transmission mode information, the transmission mode information being combinations of a plurality of parameters concerning the transmission performance including at least a modulation scheme, a baud rate, and an error correction code type; 
a signal modulated based on the selected transmission mode information; and 
a signal receiver configured to receive the signal and demodulate modulates the received signal based on the transmission mode information selected by the transmission-mode selector.
While the prior art is disclosed portions of the claim scope, the entirely of the claim scope is not disclosed by the prior art such that when the claim scope is considered as a whole, the claim is considered allowable. Specifically, the prior art does not explicitly disclose a transmission-mode selector, including one or more processors, configured to select transmission mode information in descending order of priority out of transmission mode information, which is a plurality of kinds of the transmission mode information common to transmission performance of the optical transmitting apparatus and the optical receiving apparatus obtained by each of the optical transmitter and receiver informing each other of the available transmission mode information, the transmission mode information being combinations of a plurality of parameters concerning the transmission performance including at least a modulation scheme, a baud rate, and an error correction code type
Re claims 2, 6, 7, 10 and 11, these claims are dependent upon claim 1 and are allowable for the reasons previously stated
Re claims 3, the claim recites:
An optical transmission system including an optical transmitting apparatus and an optical receiving apparatus that receives, via an optical transmission line, a signal transmitted from the optical transmitting apparatus, the optical transmission system comprising: 
a plurality of transmission-mode selectors, including one or more processors, configured to select transmission mode information in descending order of priority out of transmission mode information, which is combinations of a plurality of parameters concerning transmission performance, the transmission mode information being a plurality of kinds of the transmission mode information common to the transmission performance of the optical transmitting apparatus and the optical receiving apparatus; 
a signal transmitter configured to transmit, to the optical receiving apparatus, a signal modulated based on the selected transmission mode information; and 
a signal receiver configured to receive the signal and demodulate the received signal based on the selected transmission mode information; wherein 
the plurality of transmission-mode selectors includes a first transmission-mode selector and a second transmission-mode selector; 
the optical transmitting apparatus includes: 
a transmission-mode-candidate transmitter configured to transmit, to the optical receiving apparatus, transmission-side transmission mode candidate information including the transmission mode information of the optical transmitting apparatus; 
a transmission-mode-candidate receiver configured to receive, from the optical receiving apparatus, reception-side transmission mode candidate information including the transmission mode information of the optical receiving apparatus; and 
the first transmission-mode selector, and 
the optical receiving apparatus includes: 
a transmission-mode-candidate receiver configured to receive the transmission- side transmission mode candidate information from the optical transmitting apparatus; 
a transmission-mode-candidate transmitter configured to transmit the reception- side transmission mode candidate information to the optical transmitting apparatus when the transmission-mode-candidate receiver receives the transmission-side transmission mode candidate information; and the second transmission-mode selector.
However, while many of the aspects of the claim scope are disclosed by the prior art, the examiner believes that the prior art does not disclose all components of the claim scope, such that the claim is considered allowable. While portions of the prior art are disclosed, it is these portions along with the disclosure that the system transmits and receive, specifically transmission mode candidate information within the system, are what make the claim allowable.
Re claims 4 and 5, these claims are dependent upon claim 3 and are allowable for the reasons previously stated.
Re claim 8, the claim recites:
A transmission mode selecting method in an optical transmission system including an optical transmitting apparatus and an optical receiving apparatus that receives, via an optical transmission line, a signal transmitted from the optical transmitting apparatus, the transmission mode selecting method comprising: 
selecting transmission mode information in descending order of priority out of transmission mode information, which is a plurality of kinds of the transmission mode information common to transmission performance of the optical transmitting apparatus and the optical receiving apparatus obtained by each of the optical transmitter and receiver informing each other of the available transmission mode information, the transmission mode information being combinations of a plurality of parameters concerning the transmission performance including at least a modulation scheme, a baud rate, and an error correction code type; 
transmitting, to the optical receiving apparatus, a signal modulated based on the selected transmission mode information; and 
receiving the signal and demodulating modulating the received signal based on the selected transmission mode information selected by the transmission mode selector.
Re claims 12, 16, and 17, these claims are dependent upon claim and are allowable for the reasons previously stated.
Re claim 9, the claim recites:
An optical transmission system including an optical transmitting apparatus and an optical receiving apparatus that receives, via an optical transmission line, a signal transmitted from the optical transmitting apparatus, the optical transmission system comprising: 
a transmission-mode selector, including one or more processors, configured to select transmission mode information in descending order of priority out of transmission mode information, which is combinations of a plurality of parameters concerning transmission performance, the transmission mode information being a plurality of kinds of the transmission mode information common to the transmission performance of the optical transmitting apparatus and the optical receiving apparatus;
a signal transmitter configured to transmit, to the optical receiving apparatus, a signal modulated based on the selected transmission mode information; and 
a signal receiver configured to receive the signal and demodulate the received signal based on the transmission mode information selected by the transmission-mode selector; 
wherein the optical transmission system further comprises a control apparatus, wherein 
the control apparatus includes the transmission-mode selector, 
when selecting the transmission mode information, the transmission-mode selector is configured to generate a transmission mode designation signal for designating the selected transmission mode information and transmit the generated transmission mode designation signal to the optical transmitting apparatus and the optical receiving apparatus, and 
the optical transmitting apparatus and the optical receiving apparatus are configured to operate in a transmission mode corresponding to the transmission mode designation signal transmitted from the transmission-mode selector; 
wherein the optical transmission system further comprises a management apparatus, wherein
the management apparatus includes: 
a transmission-design-information storage configured to store information concerning physical characteristic parameters of various modules included in the optical transmission line and the optical transmitting apparatus and the optical receiving apparatus and the transmission mode information of the optical transmitting apparatus and the optical receiving apparatus; and 
a transmission-design processor configured to calculate, for each of the transmission mode information, transmission quality based on the physical characteristic parameters and generates a transmission mode candidate list including a plurality of kinds of transmission mode information selected based on the calculated transmission quality; 
a network-design-information storage configured to collect network information including any one or all of topology information, node information, and path information of the optical transmission line and stores the collected network information; and 
a network-design processor configured to perform, for each of the transmission mode information, using the network information, accommodation design processing for calculating an optical path for improving network use efficiency, transmits the transmission mode candidate list added with information indicating priority for each of the transmission mode information to the control apparatus, and 
the transmission-mode selector of the control apparatus is configured to select the transmission mode information in descending order of priority out of the received transmission mode candidate list.
While the prior art discloses many of the components of the claim scope. However, the examiner was unable to find within the prior art, alone or in combination, the disclosure of “a network-design processor configured to perform, for each of the transmission mode information, using the network information, accommodation design processing for calculating an optical path for improving network use efficiency, transmits the transmission mode candidate list added with information indicating priority for each of the transmission mode information to the control apparatus”. 
The limitation “performing…processing for calculating an optical path for improving network use efficiency” could seem vague and indefinite. “Efficiency” is defined by the Merriam-Webster dictionary as “the quality of degree of being efficient” wherein “efficient” is further defined by Merriam-Webster dictionary is defined as “productive of desired effects” or “being or involving the immediate agent in producing an effect”. However, the effect of making the network more efficient is indefinite as it is unclear how the system seeks to make the network more efficient and furthermore, depending on what area the system is attempting to make more efficient. 
However, in attempting to understand the claim scope, the examiner has turned to the specification as to what effect the system is attempting to have on the system, the examiner has turned to the applicant’s specification. The specification states within ¶ [0015] of the applicant’s specification “a network-design processing unit that, by performing, for each of the transmission mode information, using the network information, accommodating design processing for calculating an optical path for improving network use efficiency”, such that the limitation is supported as well as the system performs this within the network design processing unit.
The examiner has further found within the specification, the applicant stating “The network-design processing unit 74 captures the transmission mode candidate list and the value of the OSNR output by the transmission-design processing unit 72. The network-design processing unit 74 performs, for each of transmission mode information included in the transmission mode candidate list, using the information stored by the network-design-information storage unit 73, accommodation design processing for calculating an optical path for improving optical frequency use efficiency. The optical frequency use efficiency means efficiently using limited optical frequency resources and represents, for example, a ratio of a frequency allocated to a certain signal. The network-design processing unit 74 adds, for example, based on the optical frequency use efficient of each of the transmission mode information obtained as a result of the accommodation design processing, information indicating priority for each of the transmission mode information included in the transmission mode candidate list.” ¶ [0227], such that it states “accommodating design processing for calculating an optical path for improving optical frequency use efficiency. The optical frequency use efficiency means efficiently using limited optical frequency resources and represents, for example, a ratio of frequency allocated to a certain signal”. Hence, from this disclosure within the applicant specification, it seems that the specification is defining the network use efficiency as an attempt to improve optical frequency use efficiency. Furthermore, the applicant has stated that “The optical frequency use efficiency means efficiently using limited optical frequency resources and represents, for example, a ratio of a frequency allocated to a certain signal. The network-design processing unit 74 adds, for example, based on the optical frequency use efficient of each of the transmission mode information obtained as a result of the accommodation design processing, information indicating priority for each of the transmission mode information included in the transmission mode candidate list”. Hence, in light of the specification, the applicant has further defined the processing as the calculating of ratio of a frequency allocation is that is being performed during or calculated during the step of “performing… accommodation design processing for calculating an optical path for improving network use efficiency”. Using this interpretation, the examiner unable to find, alone or in combination the disclosure of this measurement to be used within systems that operate and organize optical network. Hence, the examiner believes the claim scope is allowable. 
Re claim 13, the claim recites:
A transmission mode selecting method in an optical transmission system including an optical transmitting apparatus and an optical receiving apparatus that receives, via an optical transmission line, a signal transmitted from the optical transmitting apparatus, the transmission mode selecting method comprising: 
selecting transmission mode information in descending order of priority out of transmission mode information, which is combinations of a plurality of parameters concerning transmission performance, the transmission mode information being a plurality of kinds of the transmission mode information common to the transmission performance of the optical transmitting apparatus and the optical receiving apparatus; 
transmitting, to the optical receiving apparatus, a signal modulated based on the selected transmission mode information; 
receiving the signal and demodulating the received signal based on the selected transmission mode information; 
transmitting, to the optical receiving apparatus, transmission-side transmission mode candidate information including the transmission mode information of the optical transmitting apparatus; 
receiving, from the optical receiving apparatus, reception-side transmission mode candidate information including the transmission mode information of the optical receiving apparatus; 
receiving the transmission-side transmission mode candidate information from the optical transmitting apparatus; and 
upon receiving the transmission-side transmission mode candidate information, transmitting the reception-side transmission mode candidate information to the optical transmitting apparatus.  
The claim recites limitations that are nearly identical to those of claim 3 but are meant to reflect the method of the claim scope. Hence, the prior art is similarly applicable as well as the claim is considered allowable for the same reasons as previously stated above. 
Re claims 14 and 15, these claims are dependent upon claim 13, and are allowable for the reasons previously stated.
Re claim 18, the claim recites:
A transmission mode selecting method in an optical transmission system including an optical transmitting apparatus and an optical receiving apparatus that receives, via an optical transmission line, a signal transmitted from the optical transmitting apparatus, the transmission mode selecting method comprising: 
selecting transmission mode information in descending order of priority out of transmission mode information, which is combinations of a plurality of parameters concerning transmission performance, the transmission mode information being a plurality of kinds of the transmission mode information common to the transmission performance of the optical transmitting apparatus and the optical receiving apparatus; 
transmitting, to the optical receiving apparatus, a signal modulated based on the selected transmission mode information; and 
receiving the signal and demodulating the received signal based on the transmission mode information selected; 
wherein the transmission mode selecting method further comprises when selecting the transmission mode information, generating a transmission mode designation signal for designating the selected transmission mode information and transmitting the generated transmission mode designation signal to the optical transmitting apparatus and the optical receiving apparatus, and 
the optical transmitting apparatus and the optical receiving apparatus operating in a transmission mode corresponding to the transmission mode designation signal transmitted; 
storing information concerning physical characteristic parameters of various modules included in the optical transmission line and the optical transmitting apparatus and the optical receiving apparatus and the transmission mode information of the optical transmitting apparatus and the optical receiving apparatus; and 
calculating, for each of the transmission mode information, transmission quality based on the physical characteristic parameters and generates a transmission mode candidate list including a plurality of kinds of transmission mode information selected based on the calculated transmission quality; 
collecting network information including any one or all of topology information, node information, and path information of the optical transmission line and stores the collected network information; and 
performing, for each of the transmission mode information, using the network information, accommodation design processing for calculating an optical path for improving network use efficiency, transmits the transmission mode candidate list added with information indicating priority for each of the transmission mode information to the control apparatus, and 
selecting the transmission mode information in descending order of priority out of the received transmission mode candidate list.
While the prior art discloses many of the components of the claim scope. However, the examiner was unable to find within the prior art, alone or in combination, the disclosure of “a network-design processor configured to perform, for each of the transmission mode information, using the network information, accommodation design processing for calculating an optical path for improving network use efficiency, transmits the transmission mode candidate list added with information indicating priority for each of the transmission mode information to the control apparatus”. 
The limitation “performing…processing for calculating an optical path for improving network use efficiency” could seem vague and indefinite. “Efficiency” is defined by the Merriam-Webster dictionary as “the quality of degree of being efficient” wherein “efficient” is further defined by Merriam-Webster dictionary is defined as “productive of desired effects” or “being or involving the immediate agent in producing an effect”. However, the effect of making the network more efficient is indefinite as it is unclear how the system seeks to make the network more efficient and furthermore, depending on what area the system is attempting to make more efficient. 
However, in attempting to understand the claim scope, the examiner has turned to the specification as to what effect the system is attempting to have on the system, the examiner has turned to the applicant’s specification. The specification states within ¶ [0015] of the applicant’s specification “a network-design processing unit that, by performing, for each of the transmission mode information, using the network information, accommodating design processing for calculating an optical path for improving network use efficiency”, such that the limitation is supported as well as the system performs this within the network design processing unit.
The examiner has further found within the specification, the applicant stating “The network-design processing unit 74 captures the transmission mode candidate list and the value of the OSNR output by the transmission-design processing unit 72. The network-design processing unit 74 performs, for each of transmission mode information included in the transmission mode candidate list, using the information stored by the network-design-information storage unit 73, accommodation design processing for calculating an optical path for improving optical frequency use efficiency. The optical frequency use efficiency means efficiently using limited optical frequency resources and represents, for example, a ratio of a frequency allocated to a certain signal. The network-design processing unit 74 adds, for example, based on the optical frequency use efficient of each of the transmission mode information obtained as a result of the accommodation design processing, information indicating priority for each of the transmission mode information included in the transmission mode candidate list.” ¶ [0227], such that it states “accommodating design processing for calculating an optical path for improving optical frequency use efficiency. The optical frequency use efficiency means efficiently using limited optical frequency resources and represents, for example, a ratio of frequency allocated to a certain signal”. Hence, from this disclosure within the applicant specification, it seems that the specification is defining the network use efficiency as an attempt to improve optical frequency use efficiency. Furthermore, the applicant has stated that “The optical frequency use efficiency means efficiently using limited optical frequency resources and represents, for example, a ratio of a frequency allocated to a certain signal. The network-design processing unit 74 adds, for example, based on the optical frequency use efficient of each of the transmission mode information obtained as a result of the accommodation design processing, information indicating priority for each of the transmission mode information included in the transmission mode candidate list”. Hence, in light of the specification, the applicant has further defined the processing as the calculating of ratio of a frequency allocation is that is being performed during or calculated during the step of “performing… accommodation design processing for calculating an optical path for improving network use efficiency”. Using this interpretation, the examiner unable to find, alone or in combination the disclosure of this measurement to be used within systems that operate and organize optical network. Hence, the examiner believes the claim scope is allowable. 
The following patents and patent applications are cited to show the state of the art with respect to determining the selection of the transmission mode with an optical communication system:
(US-20200145995, US-20220007341, US-20190036608, US-20110170450, US-20110293266, US-20220006491, US-20170134089, US-20210314067, US-20210111959, US-20120230694, US-20180034618, US-20190166009, US-20030099014, US-20210328693, US-20200067624, US-20190356378, US-20190097720, US-20180302154, US-20210320856, US-20220006490, US-20160192042, US-20220014338, US-11218588, US-10637570)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA MOTSINGER whose telephone number is (571)270-7488. The examiner can normally be reached 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/Examiner, Art Unit 2637